Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 8-14 are now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) Claim 8, the language “or the like” (2 instances) renders the claim(s) indefinite as it is not readily apparent what structure and/or devices encompass such language; (b) Claim 8, the language “for their intended operation” renders the claim indefinite as it is not readily apparent what the language encompasses or facilitates; 
(c) claim 8, the language “a second device designed as an electronic key, an ID transmitter, a chip card…” renders the claim indefinite as it is not readily apparent which of the recited devices the “second device” could be.  It is suggested to amend the claim to read as “a second device is one of an electronic key, an ID transmitter, and a chip card,” or similar language; (d) Claim 8, the language “the two devices…comprise transmission and/or receiving units for the transmission of electromagnetic signals,” is misdescriptive since if the two devices comprise transmission or receiving units (when read in the alternative), it is not readily apparent how a receiving unit can be used for the transmission of electromagnetic signals, and as such, renders the claim further indefinite; (e) claim 8, line 12, the language “a change in the state of the first,” lacks proper antecedent basis for both “the state” and “the first” as there is “at least two states” and it is not readily apparent what “the first” corresponds to, rendering the claim(s) indefinite;
(f) Claim 8, the language “so that after positive evaluation of the transmitted operating signal,” renders claim 8 further indefinite as it is not readily apparent what “positive evaluation” corresponds to and “the transmitted operating signal” lacks proper antecedent basis as it is not clear whether it is the same or different than the previously recited “coded operating signal”.
Claims 9-14 inherit claim 8 indefiniteness and are thus rejected on the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattes et al. (EP1902913) (hereinafter “Mattes”) (please refer to the attached machine translation of the cited document) in view of Vens et al. (EP1508886) (hereinafter “Vens”) (please refer to the attached machine translation of the cited document).  
With respect to claim 8, Mattes as shown in at least FIGs. 1-4, discloses a locking system for providing authorization to access or drive a motor vehicle 1 in the manner of a keyless entry-go functionality (see para [0022]), comprising: a first device 4 with at least two states is designed as a control system, the control system unlocks and/or locks car doors, or ignition lock, or steering 
While Mattes remains expressly silent as to a signal distributor in the form of a power splitter being provided for the two antennas, Vens, in the same field of keyless entry to vehicles, teaches 
a locking system for a motor vehicle which includes connecting two antennas together with a power splitter “divider” (para [0014]) which allows for the transmission and/or receiving unit to be in communication with the two antennas by the signal distributor (para [0001]).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the locking system of Mattes with a signal distributer (power divider), for the purpose of improving the overall antenna characteristics and optimizing the ranges for the antennas accordingly as suggested by Vens (see para [0018]-[0019]).
As per claim 9, Mattes is further considered to show wherein the two antennas 29, 30 are arranged spatially separated, and one antenna is associated with an interior area as an indoor antenna and the other antenna is associated with an exterior area as an outdoor antenna (see para [0005];[0015].

With respect to claim 14, while the locking system of Mattes (in view of Vens)  remains expressly silent as to the second device 5 is a smartphone, in particular with a BLE (Bluetooth Low Energy) interface, similarly to the rationale for claim 13, supra, Official Notice is taken that the BT, BLT technology is notoriously old and well known in the art of remote locking systems, e.g., use of smartphones, and as such, using this frequency, e.g., 2.45GHz, would have been readily chosen by a skilled artisan, for the known ease of connectivity and use of this technology as was conventionally known.  

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. including USPGPUB to Lee (2019/0217816) which is cited to show the use of a smartphone using BLE communication with opening/closing a door of a vehicle (see para [0009]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
March 3, 2022